Case 1:17-cr-00667-G.]H Document 54 Filed 03/05/19 Page 1 of 9

L-i.,

U 3 ['[‘:“*-"' ”“D
, . . ,
Q§GF;"-U,:T f' ;CPH`T
Fl.l r.- r,,id';"!}hrr\
cJFJ..4.19 '""`°
sw&JTMmsAo#zomkoows) ?a l 9{-§,§

J

IN THE UNITED R*§"rA'FE'S misrch CoURT
FoR THE 1)ISTRICTr oF MARYLAND

L,,a.; _H.T
UNITED STATES OF AMERI_CA *
'"‘"----__.“C£Pt-'rv
V. * `
fe
DAVON CARTER, and *
CLIFTON MOSLEY *
9€
Defendants "‘
k
‘!¢
* .
*
k
'k
k
k
‘.'e
***§':‘F€W‘k

CRIMI_NAL NO. GJH 17-667

(Conspiracy to Murder a Witness
(Retaliation), 18 U.S.C. §1513(1);
Witness Retaliation Murder, 18 U.S.C.
§1513(a)(1)(B); Conspiracy to Murder`a
Witness (Tampering), 18 U.S.C.
§1512(k); Witness Tampering Murder,
18 U.S.C. §1512(3)(1)(A); Felon in
Possession of Ammunition, `18 U.S.C.
§922(g); Possession with Intent to
])istribute Marijuana, 21 U.S.C. §8_41;
Use of a Comrnunication Facility, 18
U.S.C. §843(b); Narcotics Conspiracy,
21 U.S.C. §846; Distribution of
Marijuana, 21 U.S.C.` §841; Aiding &
Abetting, 18 U.S.C. §2)

SECOND SUPERSEDING INDICTMENT ,

The Grand Jury for the District of Maryland charges that:

y COUNT ONE
(Conspiracy to Murder a Witriess (Retaliation))

On a date prior to May 27, 2016, the actual date being unknown to the Grand lury,

continuing through on or about May 27, 2016, in the District of Ma.ryland, the de_fendants,

DAVON CARTER, and

“ cLlFToN MosLEY,

did knowingly, Willfully and unlawfully conspire and agree with others known and unknown to

the Grand Jury to commit any offense under Title 18, Section 1513; to wit, to kill and attempt to

kill another person, with malice aforethought, willfully, deliberately, maliciously and with

premeditation, and with intent to retaliate against any person for providing to a law enforcement

officer information relating to the commission and possible commission of a Federal offense.

18 U.s.c. §§ 1513(1) and (a)(i)(n) _

 

Case 1:17-cr-00667-G.]H Document 54 Filed 03/05/19 Page 2 of 9

COUNT 'I`HREE _
(Conspiracy to Mu.rder a Witness (Tampering))

The Grand .lury for the District of Maryland further charges that:
On a date prior to May 27, 2016, the actual date ' being unknown to the Grand Jury,
continuing through on or about May 27, 2016, in the District of Maryland, the defendants,

DAvoN cARTER, and
CLIFToN MosLEY,

did knowingly, willfully and unlawfully conspire and agree with others known and unknown to
the Grand Jury to commit any offense under Title 18, Section 1512; to wit, to kill and attempt to
kill another person, with malice aforethought, willfully, deliberately, maliciously and with
premeditation, and with intent to prevent the attendance and testimony of any person in an official
proceeding

is U.s.c. §§ 1512(1<) ana (a)(i)(A)

Case 1:17-cr-00667-G.JH Document 54 Filed 03/05/19 Page 3 of 9

COUNT FOUR
‘ (Witness Tampering Murder)

The Grand Jury for the District of Maryland furthercharges that:
On or about May 27, 2016, in the District of l\/Iaryland, the defendants,

DAVON CARTER, and
CLlFTON MOSLEY,

with malice aforethought, did unlawfully kiil, and aid and abet the killing of, Latn`na Ashbulne,
willfully, deliberately, maliciously and with premeditation, by gunshot, and did so with intent to

prevent the attendance and testimony of any person in an official proceeding

is U.s.c. § 1512(3)(1)(A)
18 U.s.C. § 2

Case 1:17-cr-00667-G.]H Document 54 Filed 03/05/19 Page 4 of 9

COUNT FIVE
(Felon in Possession of Ammlmition)

The Grand Jury for the District of Maryland further charges that:
On or about May 27, 2016, in the District of Maryland, the defendant,
])AVON CARTER,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess, land aid and abet the possession of, ammunition, to wit, a round of 9 mm

ammunition, in and affecting commerce

is U.s.c. § 922(§)
18 U.s.c. § 2

Case 1:17-cr-00667-G.]H Document 54 Filed 03/05/19 Page 5 of 9

COUNT SIX
(Possession with lntent to Distribute Marijuana)

The Grand Jury for the District of Maryland further charges that:
On or about June l, 2016, in the District of Maryland, the defendant,
DAVON CARTER,
knowingly, intentionally and unlawfully distributed and possessed With intent to distribute a
quantity of a mixture and substance containing a detectable amount of marijuana, a Schedule 1
controlled.substance.

21 U.s.C. § s41(a)(2),(b)(1){r))
18 U.s.c. § 2

Case 1:17-cr-00667-G.]H Document 54 Filed 03/05/19 Page 6 of 9

COUNT SEVEN
(Use of Comrnunication Facility)

On or about May 8, 2016, at approximately 2:47 p.m., in the District of Maryland and
elsewhere, the defendant,
DAVON CARTER,
did knowingly and intentionally use any communication facility, to wit: cellular telephone number
443-761-5150, in facilitating the commission of any act and acts constituting a felony under Title
21, United States Code, Section 841 and 846.

21 U.s.c. § s43(b)
18 U.s.c. § 2

Case 1:17-cr-00667-G.]H Document 54 Filed 03/05/19 Page 7 of 9

COUNT EIGH'I`
(Use of Commum`cation Facility)

On or about May 31, 20l6, at approximately 10:23 a.m, in the District of Maryland and
elsewhere, the defendant,
DAvoN CARTER,
_ did knowingly and intentionally use any communication facility, to wit: cellular telephone number
443-761-5150, in facilitating the commission of any act and acts constituting a felony under Title
21, United States Code, Section 841 and 846. l

21 U.s.c. § s43(b)
13 U.s.C. § 2

Case 1:17-cr-00667-G.]H Document 54 Filed 03/05/19 Page 8 of 9

COUNT NINE
(Narcotics Conspiracy)

Be ginning at some time prior to May 4, 2016 and continuing until'on or about June l, 2016,
in the District of Maryland and elsewhere, the defendant,_
DAVON CARTER,
did knowingly and intentionally combine, conspire, confederate and agree with others known and
unknown to the Grand Jury to distribute and possess with intent to distribute a mixture and

substance containing marijuana, a Schedule l controlled substance

21 U.s.C. § 846

Case 1117-cr-00667-G.]H Document 54 Filed 03/05/19 Page 9 of 9

COUNT TEN
(Distribution of Marijuana)

The Grand Jury for the District of Maryland further charges that:
Beginning on a-date unknown to the grand jury but at least as of December 2015, and
continuing through in or about December 2016, in the District of Maryland, the defendant,
CLIFTON MOSLEY,
knowingly, intentionally and unlawfully distributed and possessed with the intent to distribute a
quantity of a'mixture and substance containing a detectable amount of marijuana, a Schedule l
controlled substance

21 U.s.o. § s41(a)(1),(b)(1)(n)

 

18 U.S.C. § 2
Robert K. Hur l
United States Attorney
A True Bill:_
SlGNATURE REDACTED
M&eman `_'*`_ ` _'

Dae 3/§// 2

l()

